PRESIDING JUSTICE STOUDER, dissenting: The trial court concluded that, based on the evidence presented, it could not find grounds for granting Andrea’s petition. I find the record in the instant case supports the trial court’s decision, and therefore I dissent. The trial judge is in the best position to assess the credibility of the witnesses and the nature, weight and quality of the evidence in determining the issues of mental cruelty. (In re Marriage of Semmler (1980), 90 Ill. App. 3d 649, 413 N.E.2d 502.) Andrea testified that Terry’s conduct caused her to become nervous, upset and at times physically ill. There was no other evidence presented regarding this issue. The trial court was not required to accept Andrea’s claim that Terry’s conduct caused her to have physical and mental problems. Dissolution of a marriage under section 401(a)(1) (Ill. Rev. Stat. 1989, ch. 40, par. 401(a)(1)) still requires fault on the part of the respondent. Mere allegations of mental cruelty are not enough to establish fault as a matter of law. I would affirm the trial court’s determination that Andrea had failed to present sufficient grounds.